Citation Nr: 0939719	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-31 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a service-connected right hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The September 2005 rating decision 
granted service connection for a right hip disability and 
assigned a noncompensable evaluation.  A subsequent January 
2007 supplemental statement of the case (SSOC) granted a 10 
percent evaluation from September 21, 2006, and continued the 
noncompensable evaluation prior to September 21, 2006.  A 
subsequent December 2008 SSOC granted an earlier effective 
date for the 10 percent evaluation from April 5, 2005.  The 
Veteran is appealing for a higher rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right hip disability is not manifested by 
ankylosis, flail joint, limitation of flexion to 30 degrees 
or less, abduction to 10 degrees or less, and is mild in 
severity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
hip disability have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
5250 to 5255 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

As to the claim for a higher initial evaluation for a right 
hip disability, the Board notes that the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, supra, the Court 
held that in cases where service connection has been granted 
and an initial disability rating has been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id, at 
490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient (i.e., the May 
2005 38 U.S.C.A. § 5103(a) notice letter provided the Veteran 
prior to the rating decision), VA's duty to notify in this 
case has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and identified VA medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran has not 
identified any other relevant evidence that is necessary for 
an equitable disposition of the appeal.

VA examinations with respect to the issues on appeal were 
obtained in November 2006 and November 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
adequate, as they are predicated on a review of the claims 
file and all pertinent evidence of record, and fully address 
the rating criteria that are relevant to rating the 
disability in this case.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4). 

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for a higher initial 
evaluation when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings for each 
distinct time period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  The hip is considered a major joint.

Service connection is in effect for a "right hip femoral neck 
stress fracture/hip pinning."  The Veteran's service-
connected right hip disability is rated 10 percent disabling 
under Diagnostic Code 5255 which is used to rate impairment 
of the femur.  The 10 percent disability rating contemplates 
impairment of the femur with malunion and slight knee or hip 
disability.  A 20 percent rating contemplates malunion and 
moderate knee or hip disability.  A 30 percent disability 
rating contemplates malunion and marked knee or hip 
disability.  A 60 percent disability rating is warranted for 
fracture of the surgical neck of the femur with false joint, 
or with a nonunion of the femur with loose motion and weight 
bearing preserved with aid of a brace.  An 80 percent 
disability rating, the highest assignable under this 
Diagnostic Code, contemplates nonunion of the femur with 
loose motion with spiral or oblique fracture.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.  

During the November 2006 VA examination, the Veteran reported 
chronic right hip pain.  Specifically, she complained of 
soreness, tenderness and stiffness as well as irritation 
after prolonged standing or walking.  No other flare up or 
systemic bone disease or infection were noted.  The VA 
examiner noted that the Veteran was able to ambulate and 
carry out her normal daily activities without the use of a 
brace or cane.  Range of motion testing of the right hip 
revealed abduction to 40 degrees, adduction to 20 degrees, 
flexion to 90 degrees, extension to 0 degrees and internal 
and external rotation to 40 degrees with pain at the extremes 
of the motion.  The  Board notes that the normal range of 
motion for the hip joint is flexion to 125 degrees; extension 
to 0 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  A November 2006 x-ray revealed three metallic 
screws in the proximal right femur with no significant bone 
pathology.  The VA examiner diagnosed "postop stress 
fracture right hip" and noted that under the Deluca 
criteria, repetitive use did cause increased aches, pains, 
soreness, tenderness and fatigability but determined that any 
other range of motion changes were speculative. 

At a subsequent November 2008 VA examination, the Veteran 
complained of pain with no weakness, swelling or instability.  
The Veteran stated that the pain was worse with prolonged 
standing, sitting, climbing of stairs, and weather changes.  
She also stated that her pain in her hip increases as a 
result of her work as a bank teller, but noted no restriction 
in her employment.  Range of motion testing of the right hip 
revealed abduction to 45 degrees with pains at the extremes 
of the range of motion, adduction to 25 degrees with pains at 
the extremes of the range of motion, flexion to 100 degrees 
with pain starting at 90 degrees, extension to 30 degrees 
with pain starting at 10 degrees, external rotation to 60 
degrees with pain beginning at 30 degrees, and internal 
rotation to 40 degrees with pain beginning at 20 degrees.  A 
November 2008 x-ray revealed no changes from the November 
2006 study.  The VA examiner diagnosed postoperative stress 
fracture of the right hip with residuals. 

The Board finds that the preponderance of the evidence is 
against the assignment of a disability rating in excess of 10 
percent for the Veteran's service-connected right hip 
disability.  There is no evidence of malunion or nonunion of 
the Veteran's femur with a "moderate" hip disability.  
There is only evidence of a "slight" hip disability 
manifested by pain and some limitation of range of motion as 
noted by the VA examiners.  Such results support the 
assignment of a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.

The Board has also considered the Veteran's claim for a 
higher initial evaluation under all other appropriate 
Diagnostic Codes.  However, there is no evidence of ankylosis 
of the hip; limitation of flexion of the hip to 30 degrees; 
limitation of abduction of the hip to 10 degrees; or evidence 
of a flail joint of the hip, any of which would be indicative 
of a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5252, 5253, 5254.

The Board has also considered the provisions of 38 C.F.R. §§  
4.40, 4.45, 4.59, and the holdings in DeLuca as well as the 
Veteran's contentions that her disability warrants a higher 
rating due to pain caused by repetitive use of her right hip.  
However, an increased evaluation for the Veteran's right hip 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  The Board acknowledges that 
the Veteran has reported problems with prolonged standing and 
walking.  Although the November 2006 examiner did note 
repetitive testing did cause increased aches, pains, 
soreness, tenderness, and fatigability, the Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's right hip disability.  
Deluca, supra.

The Board also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  The evidence, however, does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that her service connected disability, 
acting alone, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that her disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disabilities in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of objective 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
VA 111 (2008).  

In reaching the above conclusions, the Board has not 
overlooked the Veteran's statements to the RO or statements 
to her VA examiners.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
Veteran's statements addressing the severity of the disorder 
are not probative evidence as to the issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Entitlement to an initial disability rating in excess of 10 
percent for a service-connected right hip disability is 
denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


